Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 1 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 2 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 3 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 4 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 5 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 6 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 7 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 8 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 9 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 10 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 11 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 12 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 13 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 14 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 15 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 16 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 17 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 18 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 19 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 20 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 21 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 22 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 23 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 24 of 25
Case 6:16-bk-15889-SY   Doc 395 Filed 10/28/19 Entered 10/28/19 12:27:20   Desc
                         Main Document    Page 25 of 25
